UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 15, 2010 Chemung Financial Corporation (Exact name of registrant as specified in its charter) New York 16-123703-8 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) One Chemung Canal Plaza Elmira, New York (Address of Principal Executive Offices) (ZIP Code) (607) 737-3711 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year The Board of Directors of Chemung Financial Corporation approved effective December 15, 2010, amendments to Article III, of the Company’s Bylaws.Section 2 was amended to allow the Board of Directors, in its discretion, to waive the retirement age limitation of 72.All other provisions of the Company’s bylaws remain unchanged.Section 3 was amended to increase the number of board members to fifteen (15). Item 9.01Financial Statements and Exhibits The following exhibits are furnished with this Current Report on Form 8-K Exhibits Amendment to Chemung Financial Corporation Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:December 27, 2010 Chemung Financial Corporation By:Ronald M. Bentley Title:President & Chief Executive Officer
